EXHIBIT 10.1

PRIVATE PLACEMENT AGREEMENT

This Private Placement Agreement (this “Agreement”), is made and entered into as
of June 8, 2017, by and among Plymouth Industrial REIT, Inc., a Maryland
corporation (the “Company”), DOF IV REIT Holdings, LLC, a Delaware limited
liability company (“DOF Holdings”), and DOF IV Plymouth PM, LLC, a Delaware
limited liability company (“DOF Plymouth” and, together with DOF Holdings, the
“Investors”).

RECITALS

WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from registration under the Securities
Act of 1933, as amended (the “Securities Act”), afforded by Section 4(2) of the
Securities Act and Rule 506 of Regulation D, as promulgated by the Securities
and Exchange Commission (the “SEC”) under the Securities Act;

WHEREAS, in anticipation of a potential initial listed public offering by the
Company, the Company and Torchlight Investors, LLC (“Torchlight”), an affiliate
of the Investors, entered into that certain Letter Agreement, dated as of March
3, 2017 (the “Letter Agreement”), pursuant to which Torchlight agreed: (i) on
behalf of DOF Holdings, to exchange (the “Exchange”) the TL Participation (as
such term is defined in that certain TL Participation Agreement, dated as of
October 17, 2016, by and among DOF Holdings, Plymouth Industrial 20 LLC
(“Plymouth 20”) and Plymouth Industrial 20 Financial LLC (“Plymouth Financial”))
for warrants to acquire 250,000 shares of the Company’s common stock (the
“Warrants”) pursuant to the terms of the Warrant Agreement described below and
(ii) on behalf of DOF Plymouth, to agree to accept payment of $20,000,000 in
cash (the “Cash Payment”) and such number of shares of common stock of the
Company as determined by dividing $5,000,000 by the price at which the shares of
common stock of the Company are being offered to the public pursuant to the
Registration Statement (the “Shares”) in full satisfaction of the Redemption
Price (as defined in Limited Liability Company Agreement of Plymouth Industrial
20 LLC, as amended in accordance with the terms hereof (the “LLC Agreement”));

WHEREAS, the Company has agreed to enter into a stockholders agreement with the
Investors and certain other persons (the “Stockholders Agreement”) to provide
the Investors with certain rights associated with the ownership of the Shares
and the Warrants, including, without limitation, the right to nominate one
member to the Company’s board of directors for so long as the Investors hold a
certain percentage of the Company’s capital stock (the “Ownership Rights”); and

WHEREAS, in order to effect the Exchange (including the issuance of the
Warrants), the issuance of the Shares and the granting of the Ownership Rights,
certain affiliates of the Company and the Investors wish to enter into the
Transaction Documents (as defined herein).

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, the Company and the Investors agree as
follows:

Section 1.     Transaction Documents.  On or before May 12, 2017 (the “Execution
Date”), the Investors shall and the Company shall cause Plymouth 20 and Plymouth
Financial to execute and deliver the following documents (collectively, the
“Transaction Documents”) to which they are a party; provided, however, that
notwithstanding anything to the contrary contained in this Agreement or in the
Transaction Documents, the Transaction Documents shall not be effective, shall
have no force or effect and no party shall have any right or obligation pursuant
to any Transaction Documents unless and until all of the Conditions Precedent
are satisfied in full:

1 

 

(a)       The Exchange Agreement, by and among DOF Holdings, Plymouth 20,
Plymouth Financial and the Company, substantially in the form attached hereto as
Exhibit A;

(b)       The Warrant Agreement, by and between DOF Holdings and the Company,
substantially in the form attached hereto as Exhibit B;

(c)       The Amendment to Limited Liability Company Agreement, by and among
Plymouth Financial, DOF Plymouth and the Independent Managers (as defined
therein), substantially in the form attached hereto as Exhibit C; and

(d)       The Stockholders Agreement, by and among the Company, DOF Plymouth and
DOF Holdings, substantially in the form attached hereto as Exhibit D.

Section 2.     Conditions. Each of the Transaction Documents shall become
effective only upon satisfaction of each of the following conditions precedent
(the “Conditions Precedent”):

(a)       the Company’s registration statement on Form S-11 (SEC File No.
333-196798) without material amendments after the date hereof has been declared
effective by the SEC (the “Registration Statement”);

(b)       the underwriting agreement between the Company and the Underwriters
(as defined in the Registration Statement in the form attached hereto as Exhibit
E) has become effective (the “Underwriting Agreement”);

(c)       Investors shall have been paid the sum of $20,000,000 in cash;

(d)       The execution and delivery by Plymouth 20 and Plymouth Financial, as
applicable, of the following documents in connection with the Mezzanine Loan
Agreement, dated as of October 17, 2016, by and between DOF Holdings and
Plymouth 20 (the “Mezzanine Loan Agreement”) which reflect:

(1)       certain amendments to that certain Pledge and Security Agreement dated
as of October 17, 2016 and related documentation pursuant to which Plymouth
Financial pledged its 0.5% membership interest in Plymouth 20 to DOF Holdings,
as mezzanine lender, as security for the Obligations (as defined in the
Mezzanine Loan Agreement) and the issuance of a new Certificate of Membership
Interest to Plymouth Financial (collectively, the “Amended Pledge
Documentation”) to reflect the redemption by Plymouth 20 of the 99.5% membership
interest in Plymouth 20 held by DOF Plymouth (the “Redemption”), which Amended
Pledge Documentation shall be substantially in the form attached hereto as
Exhibit F, with such changes thereto requested by Lender (as defined below) or
reasonably requested by DOF Holdings; and

(2)       certain modifications to the Mezzanine Loan Agreement, including,
without limitation, Sections 1.1, 2.7, 3.1, 8.2 and 10.1 thereof to reflect the
terms of the Redemption, the Amended Pledge Documentation and the termination of
the TL Participation Interest (as defined in the Mezzanine Loan Agreement),
which modifications shall be evidenced by that certain First Amendment to Loan
Agreement attached hereto as Exhibit G, with such changes thereto requested by
Lender or reasonably requested by DOF Holdings (the “Mezzanine Loan Agreement
Amendment”).

2 

 

(e)       The issuance of an updated UCCPlus Insurance Policy with “date down”
endorsement for the Mezzanine Loan which reflects the Amended Pledge
Documentation.

(f)       The written approval and consent of Lender (as defined in the Loan
Agreement, dated as of October 17, 2016, by and among the Borrower (as defined
therein) and American General Life Insurance Company, American Home Assurance
Company, National Union Fire Insurance Company of Pittsburgh, PA., and The
United States Life Insurance Company in the City of New York (the “Mortgage Loan
Agreement”)) to the following:

(1)       the Amendment to Limited Liability Company Agreement (and the entering
into thereof) and the New Membership Certificate (and the issuance thereof)
shall not constitute a recourse event under Section 11.28.1 (xi) of the Mortgage
Loan Agreement or an Event of Default under Section 6.1 of the Mortgage Loan
Agreement;

(2)       the Amended Pledge Documentation and the Mezzanine Loan Agreement
Amendment;

(3)       the termination of the TL Participation Interest;

(4)       in connection with the Redemption and the payment of the Redemption
Price:

(A)       the issuance of the Shares to Investors shall not be subject to any of
the terms and conditions of the Intercreditor Agreement, dated October 17, 2016,
by and between Lender, as mortgage lender, and DOF Holdings, as mezzanine lender
(the “Intercreditor Agreement”), including, without limitation, any requirement
thereunder that the issuance of the Shares satisfy the Converted Mezzanine
Indebtedness Conditions (as defined in the Intercreditor Agreement);

(B)       the period of ownership of Shares by Investors shall at no time
constitute an ML Affiliated Borrower Period (as defined in the Intercreditor
Agreement);

(C)       the issuance and/or ownership of Shares by Investors shall not
constitute a trigger of any obligation or requirement of DOF Holdings, as
mezzanine lender, under the Intercreditor Agreement, including Section 6(f)(ii)
thereof, to convert the Loan (as defined in the Mezzanine Loan Agreement) into
preferred or other equity or collapse or otherwise extinguish the Loan; and

(D)       the payment of the Redemption Price to Investors and such payment
shall not constitute a breach of the Intercreditor Agreement, including, without
limitation, Section 10 thereof;

(5)       in connection with the Exchange and the issuance of the Warrants:

(A)       the issuance of the Warrants to DOF Holdings shall not constitute
collateral securing the Loan and DOF Holdings shall not be subject to any of the
terms and conditions of the Intercreditor Agreement with respect to the Warrants
(and any exercise thereof), including, without limitation, any requirement
thereunder that a conversion of the Warrants to common stock satisfy the
Converted Mezzanine Indebtedness Conditions (as defined in Intercreditor
Agreement);

3 

 

(B)       the period of ownership by DOF Holdings of the Warrants or any common
stock of Plymouth REIT issued pursuant to an exercise of such Warrants shall at
no time constitute an ML Affiliated Borrower Period (as defined in the
Intercreditor Agreement);

(C)       the issuance to and/or exercise of the Warrants by DOF Holdings shall
not constitute a trigger of any obligation or requirement of DOF Holdings, as
mezzanine lender, under the Intercreditor Agreement, including Section 6(f)(ii)
thereof, to convert the Loan into preferred or other equity, collapse or
otherwise extinguish the Loan; and

(D)       the issuance of the Warrants to DOF Holdings and such issuance (and/or
exercise thereof) shall not constitute a breach of the Intercreditor Agreement,
including, without limitation, Section 10 thereof;

(6)       the Redemption and the issuance of shares of Plymouth REIT in the
Plymouth IPO and the subsequent trading of such shares shall constitute
Permitted Transfers satisfying all Transfer Conditions under Section 7.1(C) of
the Mortgage Loan Agreement.

(g)       the Warrant Certificate and the Instructions (as such terms are
defined in Section 4 of this Agreement) shall have been delivered to DOF
Holdings and DOF Plymouth, respectively.

If all of the Conditions Precedent are not satisfied in full on or before June
16, 2017, then the Transaction Documents shall be of no force or effect and each
of the Transaction Documents shall be void ab initio and no party shall have any
rights or obligations pursuant to the Transaction Documents or the Letter
Agreement and all parties shall be restored to the status quo ante and all
parties shall have all rights and obligations pursuant to all existing
agreements between Investors and the Company and their respective affiliates
just as if this Agreement, the Letter Agreement and the Transaction Documents
had not been executed.

Section 3.     Redemption Price. The Company hereby agrees to deliver to DOF
Plymouth the Cash Payment by wire transfer to an account identified by DOF
Plymouth by notice to the Company (pursuant to the terms of Section 7(c) of this
Agreement) no later than two (2) business days following the execution of this
Agreement and the Shares pursuant to the terms of this Agreement and DOF
Plymouth agrees to accept the Cash Payment and the Shares in full and complete
satisfaction of the Redemption Price, and the Company and DOF Plymouth hereby
agree that effective as of such time as all Conditions Precedent are satisfied
in full the Preferred Member’s entire Membership Interest (as such terms are
defined in the LLC Agreement) in Plymouth Industrial 20 LLC shall have been
redeemed in accordance with the terms of the LLC Agreement.

Section 4.     Issuance of Shares/Warrants.  Immediately upon satisfaction of
the Conditions Precedent, the Company shall deliver or cause to be delivered to
the Investors the following:

(a)       A Warrant Certificate evidencing the Warrants in the name of DOF
Holdings and

(b)       A copy of the Company’s irrevocable instructions (the “Instructions”)
to the Company’s transfer agent (the “Transfer Agent”), instructing the Transfer
Agent to establish and credit, effective as of the Closing Date, a restricted
book entry at the Transfer Agent evidencing the Shares in a segregated account
established by the Transfer Agent for the benefit of DOF Plymouth and registered
in the name of DOF Plymouth.

4 

 

Section 5.     Representations and Warranties of Investors.  Each of the
Investors hereby individually and severally but not jointly represents and
warrants to the Company as follows:

(a)       Organization; Authority. Such Investor is an entity duly organized,
validly existing and in good standing under the laws of the State of Delaware
with the requisite power and authority to enter into the Transaction Documents
to which it is a party and to consummate the transactions described therein
(collectively, the “Transactions”) and otherwise to carry out its obligations
hereunder and thereunder. The acquisition by such Investor of the Shares or the
Warrants, as applicable, hereunder and the consummation of the Transactions have
been duly authorized by all necessary company action on the part of such
Investor. This Agreement and the Transaction Documents to which such Investor is
a party have been duly executed and delivered by such Investor and, assuming the
accuracy of the Company’s representations in Section 6(b) of this Agreement,
constitute the valid and binding obligation of such Investor.

(b)       No Public Sale or Distribution. Such Investor is acquiring the Shares
or the Warrants, as applicable, for its own account and not with a view toward,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws, and such Investor does not have a present arrangement to
effect any distribution of the Shares or the Warrants, as applicable, to or
through any person or entity.

(c)       Investor Status. Such Investor is an “accredited investor” as defined
in Rule 501(a) under the Securities Act. Such Investor is not a registered
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
the Financial Industry Regulatory Authority, Inc. (“FINRA”) or an entity engaged
in the business of being a broker dealer. Such Investor is not affiliated with
any broker dealer registered under Section 15(a) of the Exchange Act, or a
member of the FINRA or an entity engaged in the business of being a broker
dealer. Such Investor is a resident of the following jurisdiction: Delaware.

(d)       General Solicitation. Such Investor is not acquiring the Shares or the
Warrants, as applicable, as a result of any advertisement, article, notice or
other communication regarding the Shares or the Warrants, as applicable,
published in any newspaper, magazine or similar media, broadcast over television
or radio, disseminated over the Internet or presented at any seminar or any
other general solicitation or general advertisement.

(e)       Experience of Investor. Such Investor, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares or the Warrants, as
applicable, and has so evaluated the merits and risks of such investment. Such
Investor understands that it must bear the economic risk of this investment in
the Shares or the Warrants, as applicable, indefinitely, and is able to bear
such risk and is able to afford a complete loss of such investment.

(f)       Access to Information. Such Investor acknowledges that it has been
afforded: (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the issuance of the Shares or the Warrants, as
applicable, and the merits and risks of investing in the Shares or the Warrants,
as applicable, (ii) access to information (other than material non-public
information) about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

5 

 

(g)       No Governmental Review. Such Investor understands that no federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the Warrants, as
applicable, or the fairness or suitability of the investment in the Shares or
the Warrants, as applicable, nor have such authorities passed upon or endorsed
the merits of the issuance of the Shares or the Warrants, as applicable.

(h)       No Conflicts. The execution, delivery and performance by such Investor
of this Agreement and the consummation by such Investor of the Transactions will
not (i) result in a violation of the organizational documents of such Investor
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Investor is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Investor,
except in the case of clauses (ii) and (iii) above, for such that would not
adversely affect the ability of such Investor to consummate the transactions
contemplated hereby or perform its obligations hereunder.

(i)       Reliance on Exemptions. Such Investor understands that the Shares or
the Warrants, as applicable, are being issued to it in reliance on specific
exemptions from the registration requirements of federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Investor's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein and in the
other Transaction Documents in order to determine the availability of such
exemptions and the eligibility of such Investor to acquire the Shares or
Warrants, as applicable.

(j)       Transfer or Resale. Such Investor understands that the Shares or the
Warrants, as applicable, have not been and are not being registered under the
Securities Act or any state securities law, and may not be offered for sale,
sold, assigned or transferred unless done so as permitted by the terms of the
Stockholders Agreement or Warrant Agreement, as applicable.

Section 6.     Representations and Warranties of the Company. The Company hereby
represents and warrants to each of the Investors as follows:

(a)       Organization and Qualification. The Company and each of Plymouth 20
and Plymouth Financial (each a “Subsidiary” and together the “Subsidiaries”) is
an entity duly organized and validly existing and is in good standing under the
laws of the jurisdiction of its organization, with the requisite legal authority
to own and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor either Subsidiary is in violation
of any of the provisions of its organizational or charter documents. The Company
and each Subsidiary is duly qualified to do business and is in good standing as
a foreign corporation or other entity in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary.

(b)       Authorization; Enforcement. The Company and each Subsidiary has the
requisite corporate authority to enter into the Transaction Documents to which
it is a party and to consummate the Transactions and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents to which the Company or either Subsidiary is a party and
the consummation by them of the Transactions, including, without limitation, the
issuance of the Shares and the Warrants, have been duly authorized by all
necessary action on the part of the Company and the Subsidiaries and no further
consent or action is required by the Company or either Subsidiary. Each of the
Transaction Documents to which the Company or either Subsidiary is a party has
been (or upon delivery will be) duly executed by the Company and each Subsidiary
and is, or when delivered in accordance with the terms hereof, will, assuming
the accuracy of the Investors’ representations in Section 5(a) of this
Agreement, constitute, the valid and binding obligation of the Company and each
Subsidiary, as applicable.

6 

 

(c)       No Conflicts; Consents. The execution, delivery and performance of the
Transaction Documents to which the Company or either Subsidiary is a party, and
the consummation by the Company and each Subsidiary, as applicable, of the
Transactions, do not, and will not, (i) conflict with or violate any provision
of the Company’s or either Subsidiary’s organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or either Subsidiary is a party or by which
any property or asset of the Company or either Subsidiary is bound, or affected,
or (iii) result in a violation of any law, rule, regulation, order, judgment,
injunction decree or other restriction of any court or governmental authority to
which the Company or either Subsidiary is subject, or by which any property or
asset of the Company or either Subsidiary is bound or affected. Neither the
Company nor either Subsidiary is required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations on the Closing Date
under or contemplated by the Transaction Documents, including, without
limitation, the issuance of the Shares and the Warrants, in each case in
accordance with the terms hereof or thereof.

(d)       The Shares. The Shares are duly authorized and, when issued in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens, except for customary and required
restrictions on transfer under federal and state securities laws and will not be
subject to preemptive or similar rights of stockholders.

Section 7.     Miscellaneous.

(a)       Entire Agreement. This Agreement, together with the Transaction
Documents and the other written agreements currently in place between the
Company and the Investors and their respective affiliates, contains the entire
agreement among the parties in respect of the subject matter hereof.

(b)       Amendments and Waiver. This Agreement may be amended, modified,
superseded or canceled and the terms and conditions hereof may be waived and
consent to any departure by any Investor or the Company therefrom may be given,
only by a written instrument signed by the parties hereto or, in the case of a
waiver, by the party waiving compliance, and then such waiver or consent shall
be effective only in the specific instance and for the specific purposes for
which given. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any right, power or privilege hereunder, nor any single or partial
exercise of any right, power or privilege hereunder, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

7 

 

(c)       Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing (i) sent by electronic mail, (ii) sent
by registered or certified mail, postage prepaid, return receipt requested,
(iii) delivered by hand or (iv) delivered by reputable overnight courier
addressed to the party to be so notified at its address hereinafter set forth,
or to such other address as such party may hereafter specify in accordance with
the provisions of this Section 7(c). Any Notice shall be deemed to have been
received: (A) if sent by electronic mail, on the date of sending the electronic
mail if sent during business hours on a Business Day (otherwise on the next
business day), provided that a copy of said Notice is also sent within one (1)
business day by one of the methods provided in (ii), (iii) or (iv) above, (B) if
sent by registered or certified mail, on the date of delivery or the date of the
first attempted delivery, in either case on a Business Day (otherwise on the
next Business Day), (C) if delivered by hand, on the date of delivery if
delivered during business hours on a Business Day (otherwise on the next
Business Day) and (D) if sent by an overnight commercial courier, on the next
Business Day in each case addressed to the parties as follows:

 

If to Investors:

DOF IV REIT Holdings, LLC/DOF IV Plymouth PM, LLC

475 Fifth Avenue

New York, New York 10017

Attention:     Abbey Kosakowski and Gianluca Montalti

E-mail:    akosakowski@torchlightinvestors.com

gmontalti@torchlightinvestors.com

 

With a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention:     Michael Bond

E-mail:    michael.bond@weil.com

 

If to the Company:

 

Plymouth Industrial REIT, Inc.

260 Franklin Street, 6th Floor

Boston, Massachusetts 02110

Attention: Jeffrey E. Witherell

Email:   jeff.witherell@plymouthrei.com

 

With a copy to:

Winston & Strawn LLP

2501 N. Harwood Street, 17th Floor

Dallas, Texas 75201

Attention: Kenneth L. Betts

Email:   kbetts@winston.com

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 7(c). Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.

(d)       Counterparts. This Agreement may be executed in counterparts and by
facsimile or “pdf”, each of which shall be deemed an original but all of which
shall constitute one and the same instrument.

(e)       Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.

8 

 

(f)       Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction to
be invalid, void, unenforceable or against public policy for any reason, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected or
impaired or invalidated.

(g)       Governing Law; Terms. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York. Each of the
parties hereto hereby submits itself, himself or herself for the sole purpose of
this Agreement and any controversy arising hereunder to the exclusive
jurisdiction of the State and Federal Courts of the State of New York, and waive
any objection (on the grounds of lack of jurisdiction or forum non conveniens,
or otherwise) to the exercise of such jurisdiction over it by such court.

(h)       WAIVER OF JURY TRIAL. IN ANY ENFORCEMENT OF THIS AGREEMENT OR ANY
MATTERS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT, EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO TRIAL BY JURY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9 

 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.

PLYMOUTH INDUSTRIAL REIT, INC.,

a Maryland corporation

 

 

By: /s/ Pendleton P. White, Jr.              

Name: Pendleton P. White, Jr.

Title: President

 

 

 

 

DOF IV REIT HOLDINGS, LLC,

a Delaware limited liability company

 

 

By: /s/ Sanford Weintraub              

Name: Sanford Weintraub

Title: Authorized Signatory

 

 

DOF IV PLYMOUTH PM, LLC,

a Delaware limited liability company

 

 

By: /s/ Sanford Weintraub              

Name: Sanford Weintraub

Title: Authorized Signatory

 

 

 

Signature Page

 



 

